Citation Nr: 1522055	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  12-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, variously claimed as posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder, and if so, entitlement to that benefit.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, entitlement to that benefit.

3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle disability.

4.  Entitlement to an initial compensable disability rating for bronchitis.

5.  Entitlement to an initial compensable disability rating for migraine headaches.

6.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain with bursitis.  

7.  Entitlement to an effective date earlier than July 28, 2003, for the grant of an increased rating for pseudofolliculitis barbae (PFB) to include whether there was clear and unmistakable error (CUE) to the February 2004 rating decision.  

8.  Entitlement to an effective date earlier than July 28, 2003, for the grant of an increased rating for left shoulder disability, to include whether there was CUE to the February 2004 rating decision.  

9.  Whether there was CUE for denial of a BVA hearing in association with a November 1994 notice of disagreement (NOD).  

10.  Whether the reduction of the Veteran's PFB rating from 60 percent to noncompensable, effective February 1, 2015, was proper.  


REPRESENTATION

Veteran represented by:	Robert C. Brown Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, July 2012, April 2013, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the April 2012 rating decision, the RO denied effective dates earlier than July 28, 2003, for the increased evaluations of his left shoulder disability and PFB.  

In the July 2012 rating decision, the RO found that VA did not make a clear and unmistakable error when it failed to provide the Veteran's a BVA hearing in association with his NOD received on November 10, 1994.  

In the April 2013 rating decision, the RO granted service connection for right ankle sprain, migraine headaches, and chronic bronchitis.  It assigned a 10 percent rating for the right ankle disability, and noncompensable ratings for the migraine headaches and chronic bronchitis.  

In the March 2014 rating decision, the RO denied a rating in excess of 10 percent for left shoulder disability, and denied service connection for anxiety and depression.  

In January 2015, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition, although the issues as to whether the rating decision contains CUE regarding the PFB and left shoulder ratings were not listed as issues specifically certified to the Board for appellate review, the Board notes that CUE was adjudicated by the RO in its April 2012 rating decision.  Accordingly, the Board finds that the claims of CUE are part and parcel of the claims for an earlier effective date that were certified for appeal, and the Board has rephrased the issues as listed on the title page to better reflect the claims on appeal.

The issue of entitlement to service connection for a lung disability (other than bronchitis) related to asbestos exposure has been raised by the record during the January 2015 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss, entitlement to increased ratings for right ankle, migraines, bronchitis, and left shoulder disabilities, and the propriety of the reduction for PFB in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Unappealed rating decisions dated in June 2005 and May 2006 denied the Veteran's claims of entitlement to service connection for depression and anxiety, respectively.

2.  Evidence received since the June 2005 and May 2006 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  In a September 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed this denial, but later withdrew his appeal.  

4.  Evidence since the September 1994 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss; such evidence is not cumulative or redundant of evidence already of record.

5.  The Veteran's depression is related to his military service.  

6.  In a February 2004 rating decision, the RO increased the rating for a left shoulder disability to 10 percent and to 30 percent for his PFB, both effective from July 28, 2003; the Veteran did not perfect a timely appeal to the Board and the rating action became final.

7.  In May 2011, the RO received the Veteran's claim for an earlier effective date for the grant of compensable ratings for PFB and left shoulder, to include on the basis of CUE in the February 2004 rating decision.  

8.  The Veteran's claim for an effective date prior to July 28, 2003, for the assignment of a 10 percent rating for left shoulder disability is without legal merit.

9.  The Veteran's claim for an effective date prior to July 28, 2003, for the assignment of a 30 percent rating for PFB is without legal merit.

10.  The February 2004 rating decision does not involve undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with respect to the assignment of increased ratings for left shoulder disability and PFB, effective July 28, 2003.

11.  CUE is not shown with respect to any failure of VA to schedule a BVA hearing in conjunction with the November 1994 NOD.  


CONCLUSIONS OF LAW

1.  The June 2005 and May 2006 rating decisions that denied entitlement to service connection for depression and anxiety are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

 2.  Evidence received since the June 2005 and May 2006 rating decisions in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The September 1994 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the September 1994 rating decision in relation to the Veteran's claim for entitlement to service connection for bilateral hearing loss is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The Veteran's freestanding claim for an earlier effective date for the grant of a 10 percent rating for left shoulder disability, must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. §§ 1155, 5110(a) (West 2020); 38 C.F.R. § 4.30; Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

6.  The Veteran's freestanding claim for an earlier effective date for the grant of a 30 percent rating for PFB, must fail as a matter of law, and the appeal is dismissed.  38 U.S.C.A. §§ 1155, 5110(a) (West 2002); 38 C.F.R. § 4.30; Id.

7.  CUE has not been found in the February 2004 rating decision that granted increased ratings for left shoulder disability (10 percent) and PFB (30 percent), both effective July 28, 2004.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2014).

8.  There is no CUE in any failure to afford the Veteran a BVA hearing in conjunction with his November 1994 NOD.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 3.105, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In light of the favorable decision herein as to new and material claims and the claim of service connection for an acquired psychiatric disorder on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran as to those issues.

With respect to the issues of entitlement to an earlier effective date for the grant of increased ratings for left shoulder disability and PFB, the Board notes, as set forth in more detail below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this issue.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the CUE claims, the Board notes that the VCAA notice and development do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Finally, the Board finds that there is no prejudice in adjudicating the Veteran's claim inasmuch as any additional evidence would not warrant the grant of an earlier effective date or a finding of CUE to previous rating decisions.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Moreover, the Veteran has been continuously represented by an experienced counsel and has submitted argument in support of his claims. 

Claims to Reopen

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and acquired psychiatric disorder.

Service connection for bilateral hearing loss was denied in a September 1994 rating decision.  The basis for the denial was that the Veteran did not have a bilateral hearing loss disability for VA purposes.  Although the Veteran appealed the denial, he withdrew his appeal in a February 2006 communication to VA.  As such, the decision became final.  The Veteran filed his current request to reopen in May 2011.  

Service connection for depression was denied in an unappealed June 2005 rating decision.  The basis for the denial was that the Veteran was not shown to have depression related to his military service.  Service connection for anxiety disorder was denied in an unappealed May 2006 rating decision.  The basis for that denial was that the Veteran was not shown to have an anxiety disorder related to service.  The Veteran filed his current request to reopen in June 2013.  

Since the September 1994 rating decision, the Veteran has reported worsening hearing loss that may have risen to a level of bilateral hearing loss for VA purposes.  

Since the June 2005 and May 2006 rating decisions, numerous pieces of evidence have been associated with the Veteran's claims file-the most important of which links the Veteran's current acquired psychiatric disorder to service.  

Additionally, the Veteran has submitted further arguments that if presumed credible for purposes of reopening, show a current bilateral hearing loss disability and a link between the Veteran's acquired psychiatric disorder and his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for bilateral hearing loss and acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).

Service Connection for Acquired Psychiatric Disorder

The Veteran contends that his current depression is related to his documented in-service treatment for depression and marital discord.  For the reasons outlined below, the Board finds that service connection is warranted for depression.  

A review of the record shows treatment in service at the mental health clinic with complaints of significant depression and anxiety.  The Veteran has contended problems with depression since.

Of record is a May 2012 private opinion in which a psychologist diagnosed the Veteran as having major depressive disorder, symptoms of PTSD, provisional alcohol abuse, and provisional caffeine related disorder.  The private examiner indicated that the Veteran has had ongoing problems with depression since service.  Following interview and examination of the Veteran, the private examiner opined that the Veteran's depression and PTSD symptoms were at least as likely as not related to his problematic relationship with his ex-wife during service.  In reaching this conclusion, the private psychologist indicated that some of the Veteran's symptoms could be consistent with childhood stressors and ineffective coping mechanisms which were exacerbated during his military service, but also noted that some of the symptoms could have resulted solely from his military service.  The examiner also noted a detailed history of the Veteran's psychiatric complaints that are also documented in his service treatment records.  There is no clinical opinion to the contrary.

Ultimately, the Board finds that the Veteran first experienced depression symptoms during service and has experienced these symptoms since, and there is a competent and credible opinion linking his depression to his military service.  As such, the preponderance of the evidence supports service connection for this disability.  

Importantly, the May 2012 private opinion is supported by the clinical evidence of record and includes a detailed rationale.  Additionally, the Veteran has consistently and competently reported symptoms of depression since service.  As such, the Board concludes that service connection is warranted for depression.

Effective Date/CUE Claims

The Veteran maintains that an effective date earlier than July 28, 2003, for the award of 10 percent rating for left shoulder disability and a 30 percent rating for PFB is warranted.  He specifically contends that higher ratings are warranted back to the effective date of his original claim in October 1993 (day after his release from active duty).  The Veteran also asserts clear and unmistakable error by VA in not affording him a BVA hearing in conjunction with his November 1994 NOD, and CUE in the February 2004 rating decision which assigned an effective date of July 28, 2003, for the grant of increased ratings for left shoulder disability and PFB.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  The earliest date that it is factually ascertainable that an increase in disability occurred may be assigned if the request for an increase is received within one year from such date, otherwise, the date of receipt of claim must be assigned.  See 38 C.F.R. § 3.400(o)(2).  

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that where a rating decision which established an effective date for an increased rating becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim which could be raised at any time.  See Rudd, 20 Vet. App. at 299.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that their results would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is CUE present in a prior decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove CUE, a claimant must show that an error was outcome-determinative, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and elaborated on the test set forth in Russell.  In Fugo the Court stated: CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error...If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  

It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 43-44.  

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Allegations that previous adjudications have improperly weighed or evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Also, VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

With respect to the third prong of the test, in Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that "opinions from this Court that formulate new interpretations of the law subsequent to [a VA] decision cannot be the basis of a valid clear and unmistakable error claim."  Id. at 170.  The Court reaffirmed this principle in Brewer v. West, 11 Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App. 134, 137 (1998).

In Brewer, the Court held that, although judicial decisions made during the course of an appeal are retroactively applicable to pending appeals, for purposes of adjudicating claims of CUE in a prior VA decision, "new" judicial interpretations of the law that were not issued at the time of the prior VA decision are not applicable.  Id. at 234.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

      Factual Background

The Veteran filed a claim of entitlement to service connection for PFB and left shoulder disability in February 1994.  In a decision dated in September 1994, the RO granted the Veteran entitlement to service connection for left shoulder strain with bursitis and PFB, and assigned each a noncompensable disability rating.  

In November 1994, the Veteran filed a notice of disagreement, but the RO did not issue a statement of the case (SOC) until January 2004.  The SOC was remailed again in April 2004.  The Veteran submitted a substantive appeal in June 2004.  In a February 2006 statement from the Veteran's representative, it indicated that the Veteran wished to withdraw his November 1994 notice of disagreement (NOD).  The letter stated that the Veteran "wishes to have the appeals process halted at this present time.  The recent grant of disabilities at the current level of 40% will satisfy the NOD.  Once again please discontinue the appeals process on all issues on appeal.  (as per conversation with veteran)."  This communication was signed by the Veteran's Veterans Service Officer from the Oklahoma Department of Veterans Affairs.  

The Veteran maintains that he appealed the September 1994 rating decision and felt forced to withdraw his appeal by his representative.  He stated that he believed that his representative was actually VA, and that he was threatened to get a lower rating if he did not withdraw his appeal of a September 1994 rating decision.  That is why he withdrew his November 1994 NOD.

As noted above, in a February 2004 rating decision, the RO assigned increased ratings for the Veteran's left shoulder disability and PFB, both effective July 28, 2003.  In December 2005, he indicated disagreement with the February 2004 rating decision, but this was not considered a timely NOD to the February 2004 decision.  As such, no appeal was made.  See 38 C.F.R. § 20.200.  The Veteran contends there was CUE in the February 2004 rating decision because his effective date should have been the effective date of his original service connection claim in October 1993.  

In May 2011, the Veteran filed a claim for an earlier effective date for the grant of increased ratings for his PFB and left shoulder disability.  He also contended CUE in the February 2004 rating decision for assigning effective dates of July 28, 2003.  In the April 2012 rating decision, the RO denied effective dates earlier than July 28, 2003, for the increased evaluations of his left shoulder disability and PFB.  The RO also found no CUE in the February 2004 rating decision.  The Veteran appealed these denials.  

	Analysis: Effective Date

Based on the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Board finds that the Veteran's earlier effective date claims for the grant of increased ratings for PFB and left shoulder disabilities must be dismissed.

In February 2004, the RO adjudicated an increased rating claim for the PFB and left shoulder disability.  The RO assigned a 30 percent rating for the PFB and a 10 percent rating for left shoulder disability, both effective July 28, 2003-the date he filed a claim for increase.  The Veteran did not appeal the February 2004 rating decision, and it became final.  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  Although special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; see Jarvis v. West, 12 Vet. App. 559, 561 (1999) (holding that in determining whether a written communication constitutes a notice of disagreement, the actual wording of the communication and the context in which it was written must be considered); Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (Court held that "[e]ven a liberal reading of the appellant's letter does not yield his disagreement with the denial regarding the degenerative joint disease"); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (the mere submission of net worth and employment statement form, in the absence of a statement on the form identifying some disagreement with the rating decision, is not a notice of disagreement; writing expressed no dissatisfaction with the rating decision or a desire for appellate review).

Even construed liberally, there is no statement during the period in which to appeal, i.e., the one-year period from the date of the notification letter of the February 2004 rating decision that could reasonably be construed as a notice of disagreement with the assigned effective date of July 28, 2003.  38 C.F.R. § 20.201.  As a result, the February 2004 rating decision is final with respect to the assigned effective date of July 28, 2003, for the award of a 10 percent rating for left shoulder disability and 30 percent rating for PFB.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

As the February 2004 rating decision is final with respect to the assigned effective date of the award of increased ratings for left shoulder disability (10 percent) and PFB (30 percent), the Veteran's claim for an effective date earlier than July 28, 2003, is considered a free-standing claim.  Absent a finding of CUE, an assignment of an earlier effective date in this case would obviate the finality of the February 2004 rating decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  The Board will address the Veteran's contention that the February 2004 rating decision was a product of CUE below.  

In sum, the February 2004 rating decision assigning a 10 percent rating for left shoulder disability and 30 percent rating for PFB, both effective July 28, 2003, is final, and there can be no freestanding claim for an earlier effective date.  In light of the above, the Veteran's claim must be denied on the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has found that an earlier effective date for the grant of these two increased ratings is not warranted as a matter of law, but now turns to whether CUE has been shown in the February 2004 rating decision.  

	Analysis: CUE

Upon careful review of the evidence of record, the Board finds no CUE in VA's failure to provide a BVA hearing in conjunction with his November 1994 NOD, nor is there CUE in the February 2004 rating decision with respect to the increased rating claims for left shoulder disability and PFB.  

The Veteran's claim of CUE alleged as due to VA's failure to provide the Veteran a BVA hearing in conjunction with his November 1994 NOD is entirely without merit.  The November 1994 NOD does not include any request for a hearing.  Again, the RO provided the Veteran with a SOC in April 2004 in response to his November 1994 NOD.  In the Veteran's July 2004 substantive appeal (VA Form 9), the Veteran specifically indicated that he did not wish to have a BVA hearing.  He actively circled response "A" under hearing request, which stated "I do not want a BVA hearing."  And in February 2006, the Veteran (through his representative) specifically withdrew his November 1994 appeal.  There is no indication that the Veteran was not afforded his due process with respect to the November 1994 appeal.  Nevertheless, he never requested a hearing in conjunction with this later-withdrawn appeal.  As such, CUE is not found for any failure to provide a BVA hearing in response to a November 1994 NOD, and there is no basis in the law to find otherwise.  

The Board also finds that CUE has not been shown as to the effective date assigned in the February 2004 rating decision.  The Veteran has disagreed with the July 28, 2003, effective date assigned for his 10 percent rating for left shoulder disability and 30 percent rating for PFB, he has asserted that there is CUE with regard to the previous rating decision addressing assigned the noncompensable disability ratings.  As noted above, his earlier effective date claims for the grant of increased ratings for left shoulder disability and PFB are denied as a matter of law.  

The Board is aware claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  

As noted above, the Veteran contends that he was "forced" to withdraw his November 1994 NOD by his representative-whom he believed was actually VA.  In other words, he believes that his appeal of the September 1994 continued.  The Board finds that although the Veteran may sincerely believe he was "forced" to withdraw his appeal in February 2006, the great weight of the evidence of record shows otherwise.  

The Veteran never properly appealed the February 2004 rating decision that assigned the increased ratings for the left shoulder disability and PFB, effective July 28, 2003.  In December 2005, he indicated disagreement with the February 2004 rating decision, but this was not considered a timely NOD to the February 2005.  As such, no appeal was made.  See 38 C.F.R. § 20.200.

The record shows a clear statement by the Veteran's representative at the time (Oklahoma Department of Veterans Affairs) in February 2006 indicating the Veteran's wish to withdraw the November 1994 NOD and any associated appeals as he was satisfied with the ratings he was now assigned.  

At no time between the February 2006 request to withdraw the appeal, and the current CUE claim filed in May 2011, did the Veteran report that he "forced" to withdraw his November 1994 appeal.  Although the Veteran is competent to report that he thought he was forced into withdrawing his appeal, the Board finds his statements to lack credibility.  Again, the record is silent until 2011 as to any assertions of forced withdrawal of the November 1994 NOD.  

However, the Board notes that the Veteran is charged with knowledge of the laws addressing claims for increase and their effective dates.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).  

The Board is sympathetic to the Veteran's contentions and recognizes that the Veteran's April 2004 SOC was nearly 10 years following his NOD to the September 1994 rating decision.  The Board finds, however, that the Veteran withdrew his 1994 appeal through his representative, and cannot find CUE in the February 2004 rating decision that assigned an effective date of July 28, 2003 (the date of claim for increase), for the grant of increased ratings for left shoulder disability and PFB.  

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

To the extent that the Veteran has presented an equitable argument that "but for" his error in thinking VA forced him to withdraw his November 1994 appeal, his effective date would be October 1993.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Further, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  

The Veteran's major depressive disorder is related to his military service.  

The appeal of an effective date earlier than July 29, 2003, for the grant of a 10 percent rating for left shoulder disability is dismissed, and CUE has not been shown in the February 2004 rating decision for the effective date assigned.  

The appeal of an effective date earlier than July 29, 2003, for the grant of a 30 percent rating for PFB is dismissed, and CUE has not been shown in the February 2004 rating decision for the effective date assigned.  

There is no CUE in VA's failure to provide a BVA hearing in conjunction with the Veteran's November 1994 NOD and appeal.  



REMAND

Service Connection

In light of the reopening above, the Board finds that further development is necessary regarding the Veteran's service connection claim for bilateral hearing loss.  

In August 2011, the Veteran was afforded a VA audiological examination, during which he did not meet the threshold for a hearing loss disability for VA purposes.  During his January 2015 hearing, he reported that his hearing acuity has decreased since the August 2011 examination.  

In light of the newly received evidence and the Veteran's testimony, the Board finds that a current VA audiological examination would be helpful in determining whether the Veteran has a current bilateral hearing loss disability for VA purposes, and if so, whether it is related to his in-service noise exposure.  

Increased Ratings

The Board finds that further development is necessary regarding the Veteran's increased rating claims for his right ankle disability, bronchitis, left shoulder disability, and migraines.

In August 2011, the Veteran was most recently afforded a VA examination of the left shoulder, bronchitis, and headaches.  In July 2012, the Veteran underwent a private medical examination for these disabilities.  In March 2013, the Veteran underwent a VA examination of the right ankle.  

During his January 2015 hearing, he provided testimony indicating that his symptoms related to the right ankle disability, bronchitis, left shoulder disability, and migraines are worse than when he was evaluated in July 2012 and March 2013.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent private and VA examinations are too remote and new examinations are warranted.   

Reduction

In a November 2014 rating decision, the RO reduced the Veteran's PFB rating to noncompensable, effective February 1, 2015.  That same month, the Veteran filed a NOD to this rating decision.  To date, however, the agency of original jurisdiction has not issued the Veteran a Statement of the Case (SOC) with respect to the claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  A Statement of the Case on the issue of whether the reduction from 60 percent to 0 percent for the Veteran's PFB was proper should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If the Veteran perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  Schedule the Veteran for appropriate VA examination for bilateral hearing loss.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should address the following inquiries if the Veteran has a bilateral hearing loss disability for VA purposes: 

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability was either caused or aggravated by his military service?

(b)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral hearing loss disability is caused or aggravated by his service connected tinnitus? 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for all opinions provided.

3.  The AOJ should then schedule the Veteran for a physical examination to determine the current severity of his right ankle and left shoulder disabilities.  The Veteran's VA claims folder should be made available to, and should be reviewed by the examiner.  

The examiner should specifically identify (1) range of motion of the Veteran's right ankle and left shoulder, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disabilities on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bronchitis.  The claims file must be made available to and reviewed by the examiner.  

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required.

5.  Schedule the Veteran for an appropriate VA examination to determine the frequency, duration, and severity of his service-connected migraines.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format.  The examiner should indicate whether the migraines are "prostrating in nature."

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required.

6.  Perform any additional development deemed necessary.

7.  After completion of the above, the AOJ should review the expanded record and determine if the appeals can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


